UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6973


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHESTER GRIFFITHS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cr-00388-JFM-1; 1:10-cv-00426-JFM)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chester Griffiths, Appellant Pro Se.   Kwame Jangha Manley,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chester Griffiths seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.         28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Griffiths has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3